Citation Nr: 0836941	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.  

2. Entitlement to service connection for a left shoulder 
disability.  

3. Entitlement to service connection for a heart disorder 
causing chest pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to March 1985 and from November 1986 to February 1992.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 15, 2003, rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied, in pertinent part, service connection 
for disabilities of right shoulder, left shoulder, and chest 
pain.  The case was subsequently transferred to the RO in 
Seattle, Washington.  

These issues were previously remanded in a September 2007 
Board decision for an orthopedic examination to determine the 
current nature and etiology of the veteran's right and left 
shoulder disabilities and to determine whether the veteran 
wanted to withdraw his claim for service connection for a 
heart disorder causing chest pain.  

In July 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with his claims file.  


FINDINGS OF FACT

1. The veteran has complained of pain in his right shoulder, 
but he has not been diagnosed with a right shoulder 
disability.  

2. The veteran injured his left shoulder while in service, 
complained of pain post-service, and presently has a partial 
articular surface tear involving the anterior aspect of the 
supraspinatus tendon in his left shoulder.  

3. The veteran has consistently complained of chest pain, but 
he has not been diagnosed with a heart condition.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder 
disability have not been met.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.6, 3.303 (2007).

2. The criteria for service connection for a left shoulder 
disability have been met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.6, 3.303 (2007).

3. The criteria for service connection for a heart disorder 
causing chest pain have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice regarding the 
service connection claims for right shoulder disability and 
chest pain in October 2005.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in March 
2007, July 2007, and June 2008 supplemental statements of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of untimely notification, 
nor has any been shown.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection for right shoulder disability 
and heart disorder causing chest pain were denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

The veteran's service connection claim for left shoulder 
disability has also been considered with respect to VA's duty 
to notify and assist.  Given the favorable outcome, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, attempted to obtain medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In a September 2007 Board decision, the veteran's claims for 
right and left shoulder disability were remanded for an 
orthopedic evaluation to determine the conditions' current 
nature and likely etiology.  The examiner was directed to 
first identify if any right or left shoulder disability 
existed, and if so, the examiner was directed to provide an 
opinion whether the disability had its onset during service.  

The veteran's representative acknowledged in a September 2008 
brief that the AMC properly sent the veteran the required 
letter of notification in October 2007.  Notwithstanding, the 
veteran failed to attend the scheduled VA examination.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2007).  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I. Entitlement to service connection for a right shoulder 
disability.  

The veteran contends he incurred a right shoulder disability 
while in service.  

Service medical records indicate the veteran complained of 
right shoulder pain after heavy lifting, and he was diagnosed 
with acute bursitis in August 1991.  

In April 1998, the veteran complained of intermittent 
shoulder pain, but he was not diagnosed with any specific 
condition.  

At a VA medical center in January 2001, the veteran underwent 
an EMG muscle scan due to frequent reports of muscle tension 
in his neck, shoulders, and back.  Results indicated that the 
veteran had relaxed muscles with no indication of any muscle 
tension.   

In September 2004 the veteran underwent an orthopedic 
evaluation after complaining of pain between the shoulder 
blades, and the examining doctor did not reference any right 
shoulder disability, noting that the veteran's shoulders both 
appeared level.  

In an August 2007 VA medical report, the veteran complained 
of continued right sided shoulder pain, along with self-
reported tissue swelling.  Again, the veteran was not 
diagnosed with a right shoulder disorder.  

There is no diagnosis of any disability of the right shoulder 
in post-service medical records.   

The veteran's complaints of pain in his right shoulder are 
accepted as competent; however, pain alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the veteran's lay assertions have been considered, they 
do not outweigh the absence of any medical evidence of record 
reflecting a diagnosis of, or treatment for, a current right 
shoulder disability.  

The preponderance of the evidence is against the service 
connection claim for right shoulder disability; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

II. Entitlement to service connection for a left shoulder 
disability.  

The veteran contends he incurred a left shoulder disability 
while in service.  

Service medical records from August 1989 indicate that the 
veteran had complaints of a sore left shoulder after he fell 
down some stairs, landing on his shoulder.  The treating 
doctor observed that the veteran was unable to raise his 
shoulder, and arm movement towards his back was limited.  The 
veteran experienced the most pain when he moved his arm 
forward.  The veteran was assessed with bursitis and 
tendinitis, and was prescribed medication, application of 
ice, and no physical activity for 72 hours.  

In April 1998, the veteran complained of intermittent 
shoulder pain, which was unrelated to exertion or activity.  

In July 2000, the veteran was seen at an army hospital after 
complaining of left sided shoulder pain, but he was not 
diagnosed with any specific condition.  

In September 2004, the veteran complained to a private doctor 
that he was experiencing knife-like pain in between his 
shoulder blades.  The doctor noted that the veteran underwent 
acupuncture in 2002, and the veteran applied ice and heat to 
the painful areas with varying results.  

In July 2007, the veteran underwent an upper left extremity 
MRI that revealed the veteran suffered from a partial 
articular surface tear involving the anterior aspect of the 
supraspinatus tendon.  However, the VA doctor did not specify 
whether this condition was related to service.   

There is no medical opinion that directly links the veteran's 
left shoulder partial articular surface tear to any event in 
service, and the veteran failed to appear for a scheduled VA 
examination that would have addressed this issue.  Despite 
the lack of such a medical opinion, service medical records 
indicate that the veteran did injure his left shoulder in 
service when he fell down some stairs, and post-service 
records indicate that the veteran has complained of left 
shoulder pain on a number of occasions in the ensuing years.  
Thus, the veteran has an in-service event causing a left 
shoulder injury, chronic post-service complaints of left 
shoulder pain, and a diagnosis of a left shoulder disability 
that is confirmed by an MRI, placing the evidence at least in 
relative equipoise.  When the evidence is in relative 
equipoise, the law requires that the veteran be given the 
benefit of the doubt.  38 C.F.R. § 3.102.

Accordingly, service connection is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. At 57-58.  

III. Entitlement to service connection for a heart disorder 
causing chest pain.  

The veteran contends that he suffers from a heart disorder 
causing chest pain that is related to his service.  

In its September 2007 decision, the Board remanded the issue 
of entitlement to service connection for a heart disorder 
causing chest pain to determine whether the veteran wanted to 
continue his appeal on this issue.  The RO determined that 
the veteran wanted to continue his appeal in a June 2008 
statement of the case.  

Service medical records indicate the veteran was never 
treated for any heart condition.  

In June 1997, the veteran complained of chest pain, but his 
chest was not tender to direct palpitation upon examination 
by a private doctor.  An electrocardiogram  revealed a 
regular sinus tachycardia with nondiagnositic minimal ST-T 
wave changes.  Two chest x-rays showed the lungs to be well 
expanded with no evidence of pneumothorax or pleural 
effusions.  There also was no evidence of cardiomegaly, 
congestive heart failure or infiltrates.  The doctor assured 
the veteran that testing showed no evidence of acute heart 
disease or any other serious illness that might be causing 
his chest pain.  

The veteran was seen at a private hospital's emergency room 
in April 1998 for chest pain.  The treating doctor indicated 
that an electrocardiogram and chest x-rays were within normal 
limits.  

In May 2000, the veteran was seen at an army hospital 
emergency room after again experiencing chest pain.  The 
treating doctor indicated that the veteran's chest pain was 
relieved with Valium, and concluded the condition was related 
to anxiety, not a cardiac condition.  

In July 2000 the veteran was seen at a cardiology clinic 
after complaining of chest pain.  The treating doctor 
concluded that the veteran exhibited adequate exercise 
tolerance, and there was no evidence of ischemia.  

In October 2000, the veteran again reported to an army 
medical center after experiencing chest pain, this time due 
to an injury after a car fell on his chest.  Two x-ray views 
of the veteran's chest were normal, including the following: 
satisfactory lung volumes without infiltrates, consolidation 
of mass; unremarkable cardiac silhouette and pulmonary 
vascularity; and unremarkable mediastinum, pleura, 
diaphragms; and bony thorax.  

In May 2001, the veteran's clinical psychologist indicated 
the veteran continued to experience chest pain, and the 
veteran believed he had an undiagnosed heart condition that 
would lead to his death.  

In July 2002, a private medical doctor assessed the veteran 
with recurrent chest pain, but concluded the condition was 
not cardiac in origin based on the medical evidence and other 
doctors' opinions.  

In September 2002, a VA doctor indicated that the veteran has 
had negative objective medical findings for heart disease.  
The doctor expressed concern that the veteran's beliefs about 
physicians' failure to diagnose heart diseased was delusional 
or paranoid in nature.  

In January 2003, the veteran was seen by a private doctor for 
his complaints of chest pain.  The private doctor opined that 
the veteran's chest pain was not linked to a heart condition, 
but instead to other possible sources, including esophageal 
dysmotility, skeletal muscular issues, or anxiety.  

In October 2003, the veteran was again seen for chest pain, 
but a private doctor's examination was unremarkable with no 
identification of acute cardiopulmonary disease.  

In September 2004, a private doctor compared x-rays from 
September 2004 to x-rays from March 2004.  There was no 
evidence of any change, and the cardiac silhouette and 
pulmonary vascularity remained normal.  

In April 2005, the veteran underwent a computed tomography 
scan that showed no evidence of pulmonary embolism.  

In October 2005 the veteran underwent myocardial perfusion 
imaging with thallium spect at rest and with sestamibi after 
exercise.  The exercise nuclear stress test was negative for 
chest pain and exercise capacity was above average based on 
the veteran's age and gender.  All other results were normal.  

Despite the veteran's numerous complaints of chest pain 
related to a heart condition, there simply is no evidence 
that the veteran currently suffers from, or ever has had, a 
heart condition.  

The veteran's complaints of chest pain are accepted as 
competent; however, pain alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the veteran's lay assertions have been considered, they 
do not outweigh the absence of any medical evidence of record 
reflecting a diagnosis of, or treatment for, a heart 
condition.  

The preponderance of the evidence is against the service 
connection claim for a heart disorder causing chest pain; 
there is no doubt to be resolved; and service connection is 
not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.











ORDER

1. Entitlement to service connection for a right shoulder 
disability is denied.  

2. Entitlement to service connection for a left shoulder 
disability is granted.  

3. Entitlement to service connection for a heart disorder 
causing chest pain is denied.  






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


